July 12, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                       JEMALATHA VIJAYAN, M.D., Appellant

NO. 14-11-00997-CV                        V.

                                PAUL JOSEPH, Appellee
                                ____________________
       This cause, an appeal from the trial court’s order in favor of appellee, Paul Joseph,
signed September 30, 2011, was heard on the transcript of the record. We have inspected
the record and find error in the trial court’s order. We therefore order the order of the
court below REVERSED and REMAND the cause for proceedings in accordance with
the court's opinion.

       We order appellee, Paul Joseph, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.